                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                    TEXARKANA DIVISION


RICHARD GREG TURNER                              §

VS.                                              §            CIVIL ACTION NO. 5:18-CV-103

DIRECTOR, TDCJ-CID                               §


                 MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                    JUDGE’S REPORT AND RECOMMENDATION

       Petitioner, Richard Greg Turner, a prisoner currently confined at the Boyd Unit with the

Texas Department of Criminal Justice, Correctional Institutions Division, proceeding pro se, filed

this petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254.

       The Court referred this matter to the Honorable Caroline Craven, United States Magistrate

Judge, at Texarkana, Texas, for consideration pursuant to applicable laws and orders of this Court.

The Magistrate Judge recommends the petition be denied as barred by the applicable statue of

limitations.

       The Court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record, and pleadings. Petitioner filed

objections to the Report and Recommendation of United States Magistrate Judge. This requires a

de novo review of the objections in relation to the pleadings and applicable law. See FED. R. CIV.

P. 72(b).

       Petitioner argues his state court conviction was not final until the Sixth Court of Appeals

issued its mandate on March 29, 2017. Under the AEDPA, however, a state conviction for a

petitioner who does not appeal to the state court of last resort becomes final “when the time for

seeking further direct review in the state court expires,” not when the mandate issues in his case.

See Gonzales v. Thaler, 623 F.3d 222, 226 (5th Cir. 2010) (citing Roberts v. Cockrell, 319 F.3d 690,

695 (5th Cir. 2003)). As outlined by the Magistrate Judge, petitioner’s state court conviction became

final on February 3, 2017, 30 days after the judgment of the court of appeals was rendered. TEX. R.
APP. P. 68.2(a). Thus, pursuant to the AEDPA, the one-year limitations period for filing his federal

petition began February 4, 2017 and ended February 4, 2018, unless petitioner properly filed a state

application for writ of habeas corpus or other collateral review to toll the running of the limitations

period. 28 U.S.C. § 2244(d)(2). Petitioner’s state application for writ of habeas corpus, according

to petitioner, was filed with the Bowie County District Clerk on or about March 5, 2018. This was

still one month past the February 4, 2018 deadline and thus did not toll the federal filing deadline.

       Petitioner alternatively argues that an inadequate law library created a state impediment

to him timely filing his petition. Petitioner states the unit’s law library was wholly inadequate for

carrying out research and filing claims in a timely manner as it had a very limited number of State

Law Editions and no West Digest. Objections, pgs. 5-6 (docket entry no. 4). Due to these
inadequacies, petitioner states he was “forced” to wait six weeks on two different occasions before

he received volumes of the West Digest that was pertinent to his application. Id.

       Petitioner does not clarify, in arguing a state-created impediment, whether he is seeking

an alternative start date pursuant to 28 U.S.C. § 2244(d)(1)(B) or is asking for equitable tolling.

Under either theory, petitioner’s claim of a state-created impediment lacks merit.

       Statutory tolling may be justified where a prisoner is ignorant of the statute of limitations

governing federal habeas proceedings and is unable to obtain a copy of the AEDPA from prison

authorities. In that limited circumstance, an inadequate law library may constitute a state-created

impediment under subsection (B). Egerton v. Cockrell, 334 F.3d 433, 437 (5th Cir. 2003). Such is

not the case here. Petitioner does not allege, much less prove, that he was ignorant of the AEDPA

statute of limitations. Rather, he complains about his inability to obtain various state and federal

reporters needed to research and present his claims in federal court. See Strehl v. Dretke, No. 3:03-

CV-2941-M, 2004 WL 396886, at *2 (N.D. Tex. Mar. 1, 2004). However, the § 2254 form petition

does not require a petitioner to analyze or cite case law. On this record, petitioner fails to

demonstrate a state-created impediment to his timely filing the federal petition.




                                                  2
       Instead, under Subsection (A), applicable to this case, the limitations period began to run on

the date on which the judgment of conviction became final by the expiration of the time for seeking

direct review. For purposes of this provision, and as outlined above, the judgment became final upon

expiration of the time petitioner had for filing a PDR -- February 3, 2017. TEX. R. APP. P. 68.2(a).

Thus, the limitations period commenced on February 4, 2017 and ended February 4, 2018, absent

any applicable tolling. As previously stated, petitioner’s state application for writ of habeas corpus,

according to petitioner, was filed with the Bowie County District Clerk on or about March 5, 2018.

This was still one month past the February 4, 2018 deadline and thus did not toll the federal filing

deadline. Moore v. Cain, 298 F.3d 361, 366-67 (5th Cir. 2002); Scott v. Johnson, 227 F.3d 260, 263
(5th Cir. 2000).

       For equitable tolling to apply, a petitioner must show “‘(1) that he has been pursuing his

rights diligently and (2) that some extraordinary circumstance stood in his way’” and prevented him

from filing a timely petition. Holland v. Florida, 560 U.S. 631, 649 (2010) (quoting Pace v.

DiGuglielmo, 544 U.S. 408 2005)). An inadequate law library and lack of legal assistance do not

constitute rare and exceptional circumstances that warrant equitable tolling. See Scott, 227 F.3d 260

at 263 & n.3; Turner v. Johnson, 177 F.3d 390, 392 (5th Cir. 1999); Felder v. Johnson, 204 F.3d

168, 171 (5th Cir. 2000). Petitioner’s lengthy delay further mitigates against tolling as a matter of

equity. The doctrine of equitable tolling is reserved for those persons who diligently pursue their

legal remedies. See Fisher v. Johnson, 174 F.3d 710, 715 (5th Cir. 1999).

       Therefore, petitioner’s federal petition was due on or before February 4, 2018. His petition,

filed August 16, 2018, is untimely.1




       1
         August 16, 2018 is the date petitioner declared under penalty of perjury that he placed his
federal application for writ of habeas corpus in the prison mailing system. Original Complaint, pg.
10 (docket entry no. 1).

                                                  3
       Accordingly, petitioner’s objections are overruled. The findings of fact and conclusions of

law of the Magistrate Judge are correct and the report of the Magistrate Judge is ADOPTED. A

final judgment will be entered in this case in accordance with the Magistrate Judge’s

recommendations.

       Furthermore, the Court is of the opinion petitioner is not entitled to a certificate of

appealability. An appeal from a judgment denying post-conviction collateral relief may not proceed

unless a judge issues a certificate of appealability. See 28 U.S.C. § 2253. The standard for a

certificate of appealability requires the petitioner to make a substantial showing of the denial of a

federal constitutional right. See Slack v. McDaniel, 529 U.S. 473, 483-84 (2000); Elizalde v. Dretke,

362 F.3d 323, 328 (5th Cir. 2004). To make a substantial showing, the petitioner need not establish

that he would prevail on the merits. Rather, he must demonstrate that the issues are subject to debate

among jurists of reason, that a court could resolve the issues in a different manner, or that the
     .
questions presented are worthy of encouragement to proceed further. See Slack, 529 U.S. at 483-84.

Any doubt regarding whether to grant a certificate of appealability should be resolved in favor of the

petitioner, and the severity of the penalty may be considered in making this determination. See

Miller v. Johnson, 200 F.3d 274, 280-81 (5th Cir.), cert. denied, 531 U.S. 849 (2000).

       In this case, petitioner has not shown that any of the issues would be subject to debate among

jurists of reason. The questions presented are not worthy of encouragement to proceed further.

Therefore, the petitioner has failed to make a sufficient showing to merit the issuance of certificate

of appealability. Accordingly, a certificate of appealability will not be issued.

        SIGNED this 19th day of November, 2018.



                                                            ____________________________________
                                                            ROBERT W. SCHROEDER III
                                                            UNITED STATES DISTRICT JUDGE




                                                  4
